The opinion of the court was delivered by
Knox, J.
There was error in striking off the appeal entered by John E. Shroder, the assignee of Peter Haldeman. Although not a party to the record, he was the real party in interest. It would certainly have been more regular if the assignee had applied for leave to defend before judgment was entered by the justice against the garnishees. We are not however, disposed to hold parties strictly to forms in proceedings before justices of the peace. Informally the assignee was admitted to defend, for it appeai-s upon the transcript that his agent appeared before the justice, and gave in evidence a certified copy of the assignment from the recorder’s office. The judgment of the justice unappealed from would have been conclusive alike upon the assignee and the garnishee.
By the appeal the assignee is in court, and as the garnishees admit the existence of the debt, the issue should be between the attaching creditor and the assignee.
The order of the court striking off the appeal is set aside, and procedendo awarded.